Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim 61 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,659,748. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the pending claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-13, 17, 21, 31, 42, 53, and 59-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unable to identify a positively recited method step in claims 2-9, 11, 13, 17, 21, 31, 42, 53, and 59.
Regarding claims 4, 8, 12, 17, 21, 53, and 60-61, the claims recite primary and secondary single-type window foils.  The addition of the term “type” to the otherwise definite expression of a primary or secondary window foil extends the scope of the claim because it is not clear what the term “type” is intended to convey.  MPEP 2173.05(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-9, 11, 13, 17, 21, 31, 42, 53, and 59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As pointed out above, claims 2-9, 11, 13, 17, 21, 31, 42, 53, and 59 depend upon method claim 1 and do not recite a further positively recited method step, thereby failing to further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881